 

Exhibit 10.29

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is entered into as of the 26th day of June, 2002, by and between
Benjamin E. Kiker, Jr., (the “Executive”) and Onyx Software Corporation, a
Washington corporation (the “Corporation” or “Onyx”).

 

For ease of reference, this Agreement is divided into the following parts, which
begin on the pages indicated:

 

FIRST PART:

  

TERM OF EMPLOYMENT, DUTIES AND SCOPE, COMPENSATION AND BENEFITS DURING
EMPLOYMENT (Sections 1-10, beginning on page 2)

SECOND PART:

  

COMPENSATION AND BENEFITS IN CASE OF TERMINATION RESULTING FROM CHANGE OF
CONTROL (Section 11, beginning on page 5)

THIRD PART:

  

TRADE SECRETS, ASSIGNMENT OF INVENTIONS, SUCCESSORS, MISCELLANEOUS PROVISIONS,
SIGNATURE PAGE (Sections 12-15, beginning on page 6)



--------------------------------------------------------------------------------

 

FIRST PART:

  

TERM OF EMPLOYMENT, DUTIES AND SCOPE, COMPENSATION AND BENEFITS DURING
EMPLOYMENT

 

Section 1. Term of Employment

 

Basic Rule. Executive’s employment shall commence on July 1, 2002. Either party
is free to terminate such employment upon 14 day’s written notice to the other
party. In the event of a termination of employment resulting from a change in
control, as defined in Section 11, Executive shall be entitled to the
compensation and benefits as detailed in the Second Part of this Agreement.

 

Section 2. Duties and Scope of Employment

 

(a)   Position. The Corporation agrees to employ the Executive for the term of
employment under this Agreement in the position of Senior Vice President & Chief
Marketing Officer. Executive shall be given such duties, responsibilities and
authorities as are appropriate to his position.

 

(b)   Obligations. During the term of employment under this Agreement, the
Executive shall devote the Executive’s full business efforts and time to the
business and affairs of the Corporation as needed to carry out his duties and
responsibilities hereunder subject to the overall supervision of the
Corporation’s President & Chief Operating Officer. The foregoing shall not
preclude the Executive from engaging in appropriate civic, charitable or
religious activities or from devoting a reasonable amount of time to private
investments or from serving on the boards of directors of other entities, as
long as such activities and service do not interfere or conflict with the
Executive’s responsibilities to the Corporation.

 

Section 3. Base Compensation

 

During the term of employment under this Agreement, the Corporation agrees to
pay the Executive as compensation for services a base salary at the annual rate
of $205,000.00, minus applicable withholdings and deductions. Such salary shall
be payable semi-monthly in accordance with the standard payroll procedures of
the Corporation. The annual compensation specified in this Section 3, together
with any adjustments in such compensation that the Corporation may grant from
time to time is referred to in this Agreement as “Base Compensation.”

 

Section 4. Leveraged Compensation Bonus Plan

 

As a member of the executive team, Executive will be eligible to participate in
the Corporation’s Leveraged Compensation Bonus Plan. Under this Compensation
Plan, Executive will be eligible for annual incentive pay of 50% of base salary
for 100% performance within this documented plan, during the period in which the
Compensation Plan is in existence. Potential payouts may occur semi-annually as
detailed in the Compensation Plan. As a special exception, Executive shall be
partially exempted from the bonus funding structure of the existing Leveraged
Compensation Bonus Plan for the remainder of 2002. For the remainder of 2002,
Executive’s

 

2



--------------------------------------------------------------------------------

incentive shall be split 75% towards MBOs and 25% towards corporate performance.
Executive shall move onto the standard Executive Leveraged Compensation Bonus
Plan effective 1/1/03 for the calendar year 2003.

 

Section 5. Special Hiring Bonuses

 

Executive shall be provided (i) a signing bonus of $45,000.00 ($56,250.00
estimated gross minus applicable withholding) upon commencement of employment
with Onyx, and (ii) $13,000 ($16,250.00 estimated gross minus applicable
withholding), to be paid after 60 days with Onyx and (iii) $15,000.00 gross to
be paid in January, 2003, provided Executive is employed by Onyx at that time.
These individual payments are subject to full repayment should Executive leave
Onyx voluntarily or be dismissed for serious cause within 12 months of receiving
the payments.

 

Section 6. Stock Options

 

(a) Initial Grant. Subject to approval by the Corporation’s Board of Directors,
the Executive shall receive an option to purchase one hundred thousand (100,000)
shares of the Corporation’s common stock (the “Option”) at an exercise price
equal to the fair market value of the Corporation’s common stock on the Grant
Date (fair market value to be calculated as defined in the Corporation’s 1998
Stock Incentive Compensation Plan). Such option shall be subject to the terms
and conditions of the Corporation’s 1998 Stock Incentive Compensation Plan, and
shall provide that twenty five percent (25%) of the shares covered by the Option
shall vest on the one-year anniversary of the first day of Executive’s
employment (the “Initiation Date”), and an additional 2.0833% shall vest at the
end of each month thereafter, with the result that 100% of the Option shall be
vested four years from the Initiation Date.

 

(b) Additional Initial Grants. Subject to approval by the Corporation’s Board of
Directors, the Executive shall receive two additional stock option grants of the
Corporation’s common stock. The first such grant shall be sixty thousand
(60,000) shares (the “First Additional Option Grant”) and the second such grant
shall be forty thousand (40,000) shares (the “Second Additional Option Grant”).
Each such additional grant shall have an exercise price equal to the fair market
value of the Corporation’s common stock on the Grant Date (fair market value to
be calculated as defined in the Corporation’s 1998 Stock Incentive Compensation
Plan). Each additional grant shall be subject to the terms and conditions of the
Corporation’s 1998 Stock Incentive Compensation Plan, and shall vest twenty five
percent (25%) on the one-year anniversary of the first day of Executive’s
employment (the “Initiation Date”), and an additional 2.0833% at the end of each
month thereafter, with the result that 100% of each additional option shall be
vested four years from the Initiation Date. Notwithstanding the foregoing, each
additional option grant shall further provide for acceleration of vesting in the
event that the Executive achieves certain milestones as outlined in Schedule 1
of this Agreement.

 

(c) Future Grants. Executive shall be reviewed for an add-on grant in January
2003. Such grant shall be no less than 50,000 options and fully subject to
Executive’s performance as determined by Executive’s Manager.

 

3



--------------------------------------------------------------------------------

 

(d) Option Acceleration for Change in Control. Each of the three (3) option
grants detailed in this Section 6 shall have the benefit of the acceleration
provisions contained in Section 11 of this Agreement.

 

Section 7. Executive Benefits

 

During the term of employment under this Agreement, the Executive shall be
eligible to participate in the executive benefit plans and executive
compensation programs maintained by the Corporation at any given time, including
(without limitation) 401(k) and employee stock purchase plans (ESPP), life,
disability, medical, dental, vision, accident and other insurance programs,
transportation fringe benefit plans, paid vacations, and similar plans or
programs, subject in each case to the generally applicable terms and conditions
of the plan or program in question and to the discretion and determinations of
any person, committee or entity administering such plan or program. Most
benefits begin the first of the month following date of hire. Benefits include
coverage for you and your eligible dependents/domestic partner for medical,
dental, vision, life, LTD insurance, and 401(k). There is a moderate monthly
premium deducted for full family coverage.

 

The Employee Stock Purchase Program (ESPP), gives eligible employees of Onyx an
opportunity to purchase shares of Onyx Stock through payroll deductions. These
payroll deductions are used to periodically purchase shares of Onyx Stock at a
discount from its current fair market value without incurring broker
commissions. In order to participate you must be employed prior to, or on, a
biannual enrollment date (January 1 & July 1).

 

Section 8. Business Expenses and Travel

 

During the term of employment under this Agreement, the Executive shall be
authorized to incur necessary and reasonable travel, entertainment and other
business expenses in connection with the Executive’s duties hereunder. The
Corporation shall reimburse the Executive for such expenses upon presentation of
an itemized account and appropriate supporting documentation, all in accordance
with generally applicable Onyx Travel & Expense policies.

 

Section 9. Time Off

 

Onyx is a results’ driven company allowing employees great flexibility in
determining their time off needs. Time away from work is coordinated with your
team and your manager. Three (3) weeks annually may be used as a guideline when
determining personal time off needs. Salary and benefits continue uninterrupted
through these periods away from work.

 

Section 10. Relocation

 

This role is to be located at the Corporation’s corporate offices in Bellevue,
Washington after an initial period of commuting. Onyx will cover closing costs
including real estate fees and commissions for the sale of Executive’s home in
Palo Alto, full cost of packing and shipping of household goods and two
vehicles, transportation, 120 days of temporary living accommodations in Seattle
from September 1 through December 31, 2002, up to 45 days of storage, and an
allowance of $2,000 for incidentals.

 

4



--------------------------------------------------------------------------------

 

SECOND PART:

  

COMPENSATION AND BENEFITS IN CASE OF TERMINATION AS A RESULT OF A CHANGE IN
CONTROL

 

Section 11. Termination Resulting from a Change in Control

 

In the event Executive’s employment is terminated as a result of a change in
control of the Corporation (a “Corporate Transaction” pursuant to Section 2.6 of
the 1998 Stock Incentive Compensation Plan), provided that Executive executes a
release of all claims and meets the conditions to receipt of payments, described
below, the following shall occur: (i) as severance pay, the Corporation shall
pay to the Executive following the date of the employment termination and over
the succeeding four months, four months of Executive’s base salary in accordance
with standard payroll procedures, (ii) the Corporation shall pay any earned, but
unpaid, bonuses owed to Executive as of the date of the termination, (iii) four
months of medical coverage continuation shall be provided, and (iv) Executive’s
stock options shall be treated according to the provisions of Section 11.2 of
the 1998 Stock Incentive Compensation Plan. Notwithstanding the foregoing, in
the event of a Corporate Transaction that occurs prior to the one-year
anniversary of Executive’s first day of employment, Executive’s stock option
grants hereunder shall immediately accelerate such that 25% of each grant is
immediately vested as of the date of such Corporate Transaction. This
acceleration shall occur regardless of whether or not Executive’s employment is
terminated as a result of such Corporate Transaction.

 

As a condition to the receipt of the payments described in this section, the
Executive shall be required to execute a release of all claims arising out of
the Executive’s employment or the termination thereof including, but not limited
to, any claim of discrimination under state of federal law, through the date of
the release, but excluding claims for indemnification from the Corporation under
any indemnification agreement with the Corporation, its certificate of
incorporation and by-laws or applicable law or claims for directors and
officers’ insurance coverage. As a further condition to receipt of the payments
described in this section, the Executive shall not, for a period of one year,
without the Corporation’s prior written consent, directly or indirectly, alone
or as a partner, joint venturer, officer, director, executive, consultant, agent
or stockholder (other than a less than 5% stockholder of a publicly traded
company) (i) engage in any activity which is in competition with the business,
the products or services of the Corporation, (ii) solicit any of the
Corporation’s employees, consultants or customers, (iii) hire any of the
Corporation’s employees or consultants in an unlawful manner or actively
encourage employees or consultants to leave the Corporation, or (iv) otherwise
breach his or her Confidential Information obligations.

 

5



--------------------------------------------------------------------------------

 

THIRD PART:

  

TRADE SECRETS, ASSIGNMENT OF INVENTIONS SUCCESSORS, MISCELLANEOUS PROVISIONS,
SIGNATURE PAGE

 

Section 12. Confidential Information

 

(a)   Acknowledgement. The Corporation and the Executive acknowledge that the
services to be performed by the Executive under this Agreement are unique and
extraordinary and that, as a result of the Executive’s employment, the Executive
will be in a relationship of confidence and trust with the Corporation and will
come into possession of “Confidential Information” (1) owned or controlled by
the Corporation, (2) in the possession of the Corporation and belonging to third
parties or (3) conceived, originated, discovered or developed, in whole or in
part, by the Executive. As used herein “Confidential Information” includes trade
secrets and other confidential or proprietary business, technical, personnel or
financial information, whether or not the Executive’s work product, in written,
graphic, oral or other tangible or intangible forms, including but not limited
to specifications, samples, records, data, computer programs, drawings,
diagrams, models, customer names, ID’s or e-mail addresses, business or
marketing plans, studies, analyses, projections and reports, communications by
or to attorneys (including attorney-client privileged communications), memos and
other materials prepared by attorneys or under their direction (including
attorney work product), software systems and processes, strategic and
development plans, financial data, product information, the identities of
co-developers or prospective co-developers, business records, project records,
employee lists, business manuals, policies and procedures, information relating
to processes, technologies, theory, or skills or compensation of employees of
the Corporation. Any information that is not readily available to the public
shall be considered to be a trade secret and confidential and proprietary, even
if it is not specifically marked as such, unless the Corporation advises the
Executive otherwise in writing.

 

(b)   Nondisclosure. The Executive agrees that the Executive will not, without
the prior written consent of the Corporation, directly or indirectly use or
disclose Confidential Information to any person or entity, during or after the
Executive’s employment, except as may be necessary in the ordinary course of
performing the Executive’s duties under this Agreement. The Executive will keep
the Confidential Information in strictest confidence and trust. This Section 12
shall apply indefinitely, both during and after the term of this Agreement.

 

(c)   Surrender Upon Termination. The Executive agrees that in the event of the
termination of the Executive’s employment for any reason, the Executive will
immediately deliver to the Corporation all property belonging to the
Corporation, including all documents, electronically stored information, and
materials of any nature pertaining to the Executive’s work with the Corporation,
and will not take with the Executive any documents, electronically stored
information, or materials of any description, or any reproduction thereof of any
description, containing or pertaining to any Confidential Information. It is
understood that the Executive is free to use information that is in the public
domain (not as a result of a breach of this Agreement).

 

6



--------------------------------------------------------------------------------

 

Section 13. Inventions and Creations Belong to the Corporation

 

(d)   Inventions and Original Works Retained by Executive. Executive has
attached hereto as Exhibit A a complete list of all inventions, original works
of authorship, developments, improvements, software, applications, and trade
secrets that Executive has, alone or jointly with others, conceived, developed
or reduced to practice or caused to be conceived, developed or reduced to
practice prior to the commencement of Executive’s employment with the
Corporation, that Executive considers to be his or her own property or the
property of third parties and that Executive wishes to have excluded from the
scope of this Agreement. If disclosure of an item on Exhibit A would cause
Executive to violate any prior confidentiality agreement, Executive will not
list such in Exhibit A but will inform the Corporation that all items have not
been listed for that reason. A space is provided on Exhibit A for such purpose.

 

(e)   Inventions and Original Works Assigned to the Corporation. Any and all
inventions, discoveries, improvements, or creations (collectively “Creations”)
which the Executive has conceived or made or may conceive or make during the
period of employment under this Agreement in any way, directly or indirectly,
connected with the Corporation’s business shall be the sole and exclusive
property of the Corporation, except those exempted by RCW 49.44.140 as stated
below in Section 14. The Executive agrees that all copyrightable works created
by the Executive or under the Corporation’s direction in connection with the
Corporation’s business are “works made for hire” as that term is defined in the
United States Copyright Act (17 U.S.C. § 101) and shall be the sole and complete
property of the Corporation and that any and all copyrights to such works shall
belong to the Corporation. To the extent such works are not deemed to be “works
made for hire,” the Executive hereby assigns all proprietary rights, including
copyright, in these works to the Corporation without further compensation.

 

(f)   Disclosure to the Corporation and Obtaining Letters Patent, Copyright
Registrations and Other Protections. The Executive further agrees to (i)
disclose promptly to the Corporation all such Creations which the Executive has
made or may make solely, jointly, or commonly with others, (ii) assign all such
Creations to the Corporation, and (iii) execute and sign any and all
applications, assignments, or other instruments which the Corporation may deem
necessary in order to enable it, at its expense, to apply for, prosecute, and
obtain copyrights, patents or other proprietary rights in the United States and
foreign countries or in order to transfer to the Corporation all right, title,
and interest in said Creations. Specifically, Executive agrees to assist the
Corporation to obtain and from time to time enforce United States and foreign
proprietary rights relating to any and all inventions, mask-works, original
works or authorship, developments, improvements or trade secrets of the
Corporation in any and all countries. To that end Executive will execute, verify
and deliver such documents and perform such other acts (including appearing as a
witness) as the Corporation may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining and enforcing such proprietary
rights and Executive’s assignment thereof to the Corporation. In addition,
Executive will execute, verify and deliver all assignments of such proprietary
rights to the Corporation or its designee. Executive’s obligation to assist the
Corporation with respect to proprietary rights in any and all countries shall
continue beyond the termination of

 

7



--------------------------------------------------------------------------------

Executive’s employment with the Corporation, but the Corporation shall
compensate Executive at a reasonable rate after such termination for the time
actually spent at the Corporation’s request on such assistance.

 

In the event the Corporation is unable for any reason, after reasonable effort,
to secure Executive’s signature on any document needed in connection with the
actions specified in the preceding paragraph, Executive hereby irrevocably
designates and appoints the Corporation and its duly authorized officers and
agents as Executive’s agent and attorney-in-fact, to act for and in Executive’s
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by Executive. Executive hereby
waives and quitclaims to the Corporation any and all claims, of any nature
whatsoever, which Executive now or may hereafter have for infringement of any
proprietary rights assigned by Executive to the Corporation.

 

(g)   Obligation to Keep The Corporation Informed: In addition to Executive’s
obligations above, during Executive’s employment with the Corporation and for
two (2) years after termination thereof for any reason, Executive will promptly
disclose to the Corporation fully and in writing all patent applications filed
by Executive or on his or her behalf. At the time of each such disclosure,
Executive will advise the Corporation in writing of any inventions that
Executive believes fully qualify for protection under RCW 49.44.140; and
Executive will at the time provide to the Corporation in writing all evidence
necessary to substantiate that belief. Executive understands that the
Corporation will keep in confidence and will not disclose to third parties
without Executive’s consent any proprietary information disclosed in writing to
the Corporation pursuant to this Agreement relating to inventions that qualify
fully for protection under the provisions of RCW 49.44.140. Executive will
preserve the confidentiality of any invention that does not qualify fully for
protection under RCW 49.44.140. Executive agrees to keep and maintain adequate
and current records (in the form of notes, sketches, drawings and in any other
form that may be required by the Corporation) of all proprietary information
developed by him or her and all inventions made by him or her during the term of
Executive’s employment with the Corporation, which records shall be available to
and, to the extent they relate to the business of the Corporation, remain the
sole property of the Corporation at all times.

 

Section 14. NOTICE REQUIRED BY REVISED CODE OF WASHINGTON 49.44.140

 

(h)   Any assignment of Inventions required by this Agreement does not apply to
an Invention for which no equipment, supplies, facilities or trade secret
information of the Company was used and which was developed entirely on the
employee’s own time, unless (a) the Invention relates (i) directly to the
business of the Company or (ii) to the Company’s actual or demonstrably
anticipated research or development, or (b) the Invention results from any work
performed by the employee for the Company.

 

8



--------------------------------------------------------------------------------

 

Section 15. Miscellaneous Provisions

 

(i)   Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Corporation
(other than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

(j)   Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) that are not expressly set forth
in this Agreement have been made or entered into by either party with respect to
the subject matter hereof. In addition, the Executive hereby acknowledges and
agrees that this Agreement supersedes in its entirety any employment agreement
between the Executive and the Corporation in effect immediately prior to the
effective date of this Agreement. As of the effective date of this Agreement,
such employment agreement shall terminate without any further obligation by
either party thereto, and the Executive hereby relinquishes any further rights
that the Executive may have had under such prior employment agreement.

 

(k)   Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to the Executive at the home address that the
Executive most recently communicated to the Corporation in writing. In the case
of the Corporation, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its General
Counsel.

 

(l)   No Setoff. There shall be no right of setoff or counterclaim, with respect
to any claim, debt or obligation, against payments to the Executive under this
Agreement.

 

(m)   Choice of Law. The validity, interpretation, construction, and performance
of this Agreement, shall be governed by the laws of the State of Washington.
Jurisdiction and venue for any claims arising under this Agreement shall lie
exclusively in King County, Washington State, USA.

 

(n)   Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(o)   No Assignment of Benefits. The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Subsection (g) shall be void.

 

(p)   Employment at Will; Limitation of Remedies. The Corporation and the
Executive acknowledge that the Executive’s employment is at will, as defined
under applicable law,

 

9



--------------------------------------------------------------------------------

and that either Executive or the Corporation may terminate Executive’s
employment for any reason, with or without cause, subject to the provisions of
this Agreement. If the Executive’s employment terminates for any reason, the
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement.

 

(q)   Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable taxes.

 

(r)   Benefit Coverage Non-Additive. In the event that the Executive is entitled
to life insurance and health plan coverage under more than one provision
hereunder, only one provision shall apply, and neither the periods of coverage
nor the amounts of benefits shall be additive.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Corporation by its duly authorized officer, as of the day and year first
above written.

 

EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT AFFECTS EXECUTIVE’S RIGHTS TO
INVENTIONS HE MAKES DURING HIS EMPLOYMENT WITH THE CORPORATION, AND RESTRICTS
EXECUTIVE’S RIGHT TO DISCLOSE OR USE THE CORPORATION’S PROPRIETARY INFORMATION
DURING OR SUBSEQUENT TO EXECUTIVE’S EMPLOYMENT WITH THE CORPORATION.

 

EXECUTIVE HAS READ THIS AGREEMENT CAREFULLY AND UNDERSTANDS ITS TERMS. EXECUTIVE
HAS HAD A FULL OPPORTUNITY TO HAVE THIS AGREEMENT EXPLAINED AND TO CONSULT WITH
AN ATTORNEY OF HIS CHOICE CONCERNING THE LEGAL OPERATION OF THIS AGREEMENT.
EXECUTIVE IS VOLUNTARILY AND WILLINGLY ENTERING INTO THIS AGREEMENT. EXECUTIVE
HAS COMPLETELY FILLED OUT EXHIBIT A TO THIS AGREEMENT.

 

/s/    Benjamin E. Kiker, Jr.

--------------------------------------------------------------------------------

Executive

     

 

ONYX SOFTWARE CORPORATION

By:

 

/s/    Brent Frei

--------------------------------------------------------------------------------

   

Brent Frei

Its:

 

Chief Executive Officer

 

10



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Proprietary Information and Inventions Agreement

 

1. The following is a complete list of all inventions or improvements relevant
to the business of Onyx Software Corporation (“the Corporation”) that have been
made or conceived or first reduced to practice by me alone or jointly with
others prior to the term of my employment with the Corporation:

 

 

  x   No inventions or improvements.

 

             See below.

 

                                                                              
                                        
                                              

 

                                                                              
                                        
                                              

 

                                                                              
                                        
                                              

 

             Additional sheets attached.

 

             Due to confidentiality agreements with a prior or current employer,
I cannot disclose certain inventions that would otherwise be included on the
above-described list.

 

2. I propose to bring to the Corporation the following devices, materials and
documents of a former employer or other person to whom I have an obligation of
confidentiality that are not generally available to the public, which materials
and documents may be used by the Corporation pursuant to the express written
authorization of my former or current employer or such other person (a copy of
which is attached hereto):

 

 

  x   No inventions or improvements.

 

             See below.

 

                                                                              
                                        
                                              

 

                                                                              
                                        
                                              

 

                                                                              
                                        
                                              

 

             Additional sheets attached.

 

Dated: June 26, 2002

 

11



--------------------------------------------------------------------------------

 

Very truly yours,

/s/    Benjamin E. Kiker, Jr.        

--------------------------------------------------------------------------------

Signature

 

 

Benjamin E. Kiker, Jr.        

--------------------------------------------------------------------------------

Print Name

 

12



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Accelerated Vesting of First Additional Option Grant of 60,000 Shares

 

Period

--------------------------------------------------------------------------------

    

Worldwide License

Revenue Target

(Millions)

--------------------------------------------------------------------------------

    

Periodic Acceleration

of Options

(Thousands)

--------------------------------------------------------------------------------

    

Cumulative

Worldwide License

Revenue Target

(Millions)

--------------------------------------------------------------------------------

    

Cumulative

Acceleration of

Options

(Thousands)

--------------------------------------------------------------------------------

2H, 2002

    

24

    

35

    

  24

    

35

1H, 2003

    

28

    

25

    

  52

    

60

2H, 2003

    

34

    

20

    

  86

    

60

1H, 2004

    

43

    

20

    

129

    

60

2H, 2004

    

54

    

20

    

183

    

60

 

The vesting of the First Additional Option Grant shall accelerate pursuant to
the criteria in the above listed chart. License revenue excludes any maintenance
revenue generated during a relevant revenue measurement period.

 

1.   Cumulative vesting takes precedence over periodic vesting in all
circumstances. By way of example, in the event the revenue target was not
attained for the remainder of 2002, but license revenues were greater than
$52,000,000 for the period commencing on the Executive’s first day of employment
and ending June 30, 2003, the entire 60,000 options would be fully accelerated
(as opposed to the 25,000 options which would have been accelerated for meeting
the revenue target during the first half of 2003).

 

2.   License revenue for a particular period shall include any license revenue
that would have been recognizable pursuant to the Company’s revenue recognition
policies, but was backlogged in a specific period. Similarly, any such license
revenue that has been carried over as backlog to a subsequent revenue
measurement period shall not be included as revenue for such subsequent revenue
measurement period.

 

3.   Vesting acceleration, if any, for a specific revenue measurement period,
shall take place ninety (90) days after the end of the relevant revenue
measurement period. License revenue for such revenue measurement period shall be
adjusted for any bad debts in the period. Such license revenue shall be deemed
to be a bad debt if such sum is not collected within this 90 day period. In the
event license revenue is deemed bad debt, but is later collected, such sum will
be reinstated to the revenue total for the then current relevant revenue
measurement period.

 

13



--------------------------------------------------------------------------------

 

4.   In order to qualify for vesting acceleration in a specific revenue
measurement period, the marketing expenses (as defined in the Company’s annual
operating budget and to include both field and corporate marketing expenses) may
not exceed 20% of the license revenue in such period.

 

5.   In the event the number of options to be accelerated is greater than the
number of options that has vested pursuant to the standard vesting schedule,
only the incremental number of options, if any, shall be further accelerated.
For example, if 15,000 options would have vested under the normal vesting
schedule, yet the license revenue generated qualifies for an acceleration of
25,000 options, a total of 10,000 options would then accelerate (i.e. 25,000
less 15,000).

 

14



--------------------------------------------------------------------------------

 

Accelerated Vesting of Second Additional Option Grant of 40,000 Shares

 

Period

--------------------------------------------------------------------------------

    

Worldwide Relative

Market Share

Target (%)

--------------------------------------------------------------------------------

    

Periodic Acceleration

of Options

(Thousands)

--------------------------------------------------------------------------------

    

Cumulative

Worldwide Relative Market Share Target (%)

--------------------------------------------------------------------------------

    

Cumulative

Acceleration of

Options

(Thousands)

--------------------------------------------------------------------------------

2H, 2002

    

4.5%

    

25

    

4.5%

    

25

1H, 2003

    

   5%

    

15

    

   5%

    

40

2H, 2003

    

   5%

    

10

    

   5%

    

40

1H, 2004

    

5.5%

    

10

    

5.5%

    

40

2H, 2004

    

   6%

    

10

    

   6%

    

40

 

The vesting of the Second Additional Option Grant shall accelerate pursuant to
the criteria in the above listed chart. License revenue, as used to determine
relative market share, excludes any maintenance revenue generated during a
relevant revenue measurement period.

 

1.   Relative market share as used hereunder shall be defined as the Onyx
license revenue for a specific period divided by the sum of (i) Onyx license
revenue and (ii) Pivotal license revenue and (iii) Siebel license revenue for
such period.

 

2.   Cumulative vesting takes precedence over periodic vesting in all
circumstances. By way of example, in the event the relative market share target
was not attained for the remainder of 2002, but was greater than 5% for the
period commencing on the Executive’s first day of employment and ending June 30,
2003, the entire 40,000 options would be fully accelerated (as opposed to the
15,000 options which would have been accelerated for meeting the revenue target
during the first half of 2003).

 

3.   License revenue for a particular period shall include any license revenue
that would have been recognizable pursuant to the Company’s revenue recognition
policies, but was backlogged in a specific period. Similarly, any such license
revenue that has been carried over as backlog to a subsequent revenue
measurement period shall not be included as revenue for such subsequent revenue
measurement period.

 

4.   Vesting acceleration, if any, for a specific revenue measurement period,
shall take place ninety (90) days after the end of the relevant revenue
measurement period. License revenue for such revenue measurement period shall be
adjusted for any bad debts in the period. Such

 

15



--------------------------------------------------------------------------------

license revenue shall be deemed to be a bad debt if such sum is not collected
within this 90 day period. In the event license revenue is deemed bad debt, but
is later collected, such sum will be reinstated to the revenue total for the
then current relevant revenue measurement period.

 

5.   In order to qualify for vesting acceleration in a specific revenue
measurement period, the marketing expenses (as defined in the Company’s annual
operating budget and to include both field and corporate marketing expenses) may
not exceed 20% of the license revenue in such period.

 

6.   In the event the number of options to be accelerated is greater than the
number of options that has vested pursuant to the standard vesting schedule,
only the incremental number of options, if any, shall be further accelerated.
For example, if 10,000 options would have vested under the normal vesting
schedule, yet the relative market share achieved qualifies for an acceleration
of 15,000 options, a total of 5,000 options would then accelerate (i.e. 15,000
less 10,000).

 

16